United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CITIZENSHIP & IMMIGRATION
SERVICES, New York, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-1599
Issued: November 24, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On July 22, 2015 appellant filed an application for review of a January 23, 2015 merit
decision and a June 11, 2015 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP).
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Appellant filed a traumatic
injury claim alleging that she was assaulted by a coworker. In letters dated December 23, 2014,
OWCP requested additional factual and medical evidence addressing the traumatic injury claim
from appellant and the employing establishment. Appellant responded with a series of medical
reports and an undated factual statement received by OWCP on January 22, 2015. By decision
dated January 23, 2015, OWCP denied her claim because she had not responded to the factual
questions posed by OWCP on December 23, 2014. It stated that appellant had not described the
events immediately preceding or leading up to the assault and had not stated whether there was
any animosity between she and her assailant.
1

41 ECAB 548 (1990).

The Board finds that OWCP had not reviewed appellant’s undated factual statement
received on January 22, 2015 prior to issuing its January 23, 2015 decision. For this reason, the
case will be remanded to OWCP to enable it to properly consider all the evidence submitted at
the time of the January 23, 2015 decision. Following such further development as OWCP deems
necessary, it shall issue an appropriate merit decision on the claim.
IT IS HEREBY ORDERED THAT the June 11 and January 23, 2015 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded to OWCP for
further proceeding consistent with the order.
Issued: November 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

